Citation Nr: 1749351	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990, January 1991 to March 1991 and January 2009 to June 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is in the Veteran's file. 

In May 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's right foot disability did not have its onset during active service, nor is it otherwise related to service.

2.  The Veteran's left foot disability did not have its onset during active service, nor is it otherwise related to service.

3.  The Veteran does not have a current diagnosis of PTSD; a psychiatric disorder did not manifest during service and has not been shown to be related to service, nor was a psychosis manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations in November 2011 and February 2016.  The examinations, along with the medical opinion, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain  reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Right and Left Foot Disabilities

The Veteran seeks service connection for a right foot disability and a left foot disability.  He contends that he had to wear orthotics in his shoes following basic training.  

The Veteran submitted an article regarding pes planus in support of his appeal.  The article includes information regarding a definition and symptoms of the condition.

Service treatment records are silent for complaints or findings of a foot condition, bilaterally.  

Post-service X-ray results of the Veteran's bilateral feet dated in September 2010 show that both feet were radiographically normal with no demonstrated evidence of significant soft tissue, joint or osseous pathology.  Normal anatomic relationships were maintained in both feet with weight-bearing.  Impressions of negative radiographic examination of both feet and AP and lateral weight-bearing views of each foot were also normal.  

A private medical note dated in February 2012 reflects that the private examiner noted that the Veteran had bilateral fallen foot arches with severe pronation on the left side.  The private examiner also noted that the Veteran had experienced pain since 1986 when he was evaluated for flat feet while in basic training.  The Veteran had been prescribed bilateral orthotics and therapy.  

A private medical note dated in July 2012 shows that the Veteran had been treated for bilateral foot pain.  The private examiner stated that the Veteran had been provided orthotics while in service.  The private examiner stated that a January 2012 examination had revealed severe excessive pronation of the feet.  

At the Veteran's Board videoconference hearing in February 2014, he noted that his bilateral foot condition caused a lot of pain.  He stated that the pain was constant.  He also noted that he wore insoles.  

A VA treatment record dated in July 2014 shows that the Veteran complained of pain in his feet.  The pain was worse with prolonged walking and standing.  A September 2015 VA treatment record reflects an assessment of flat feet and foot pain.  

The Veteran was afforded a VA foot conditions examination in February 2016.  He reported periodic pain in the morning.  He also noted arch pain with prolonged ambulation.  No swelling, pain on manipulation, extreme tenderness, marked pronation were noted.  Decreased longitudinal arch height was found.  Diagnoses of flat foot (pes planus) and plantar fasciitis were provided.  

The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that an examination of the Veteran's service medical records did not show any foot complaints.  The Veteran indicated that he had orthotics in service, however, the VA examiner did not find evidence of it.  It was noted that none of the physicals in service indicated pes planus.  The VA examiner stated that it may have been missed or the Veteran developed it post service; either way, there was no mechanical causative factor in service for the Veteran's current symptoms.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a right foot disability and a left foot disability.  The Veteran is currently diagnosed with flat foot (pes planus) and plantar fasciitis.  However, there is no medical opinion linking the Veteran's foot conditions to service.  The only sufficient medical opinion of record addressing the relationship between the current conditions and service is that of the VA examiner, and such opinion is against the claim. 

In this regard, the Board finds the opinion of the February 2016 VA examiner to be most probative.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service treatment, post service treatment and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent and probative opinion to the contrary.

The Veteran's lay statements and the articles submitted have been considered.  While the Veteran contends that his bilateral foot disability is related to his military service, there is no indication that he has specialized training in diagnosing joint disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 77 (Fed. Cir. 2007).  In this regard, the diagnosis of foot disabilities requires medical testing and training to identify.  Thus, the Veteran's lay opinion as to the diagnosis or etiology of his claimed disabilities is not competent medical evidence and is assigned less probative weight.

In sum, the preponderance of the evidence is against the claims of service connection; there is no doubt to be resolved; and service connection for a right foot disability and service connection for a left foot disability are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Psychiatric Disorder 

The Veteran seeks service connection for a psychiatric disorder.  The Veteran contends that his claimed psychiatric disorder had its onset during active duty service.

Service treatment records are silent for complaints or findings for any psychiatric disorders.  

The Veteran was afforded a VA neuropsychiatric examination in May 2011.  He stated that he was a fire fighter while in service during his third active duty period.  He noted being involved in sniper fire and mortar attacks.  He reported witnessing other people being killed or injured. 

The Veteran reported getting along with this wife and having friends.  He noted that he had a son who he saw approximately once or twice a week and a step-daughter who lived with him.  He noted that he was grumpy, felt depressed, that he slept 5-6 hours a night and that he was generally tired.  No symptoms of generalized anxiety, panic, mania or psychosis or obsessive compulsive behavior were noted.  The Veteran was diagnosed with alcohol abuse.  

At the Veteran's Board videoconference hearing in February 2014, he noted that he experienced mood swings, nightmares, that he was forgetful and had problems with being irritated.  He also stated that he used medication for his condition

VA treatment records dated in December 2014 and September 2015 reflect assessments of depression.  

A review of the record shows that the Veteran was scheduled of a VA psychiatric examination in January 2016.  The record reflects that the Veteran did not report to the examination.  Neither he nor his representative has provided any cause for his failure to report or asked that the examination be rescheduled.

The Board notes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the Veteran's failure to report to the scheduled VA examination and in the absence of any apparent cause for his failure to report, VA is not obliged to remand this appeal again in order to schedule a new VA examination.  Rather, the Board will simply adjudicate the Veteran's service connection claim based upon the evidence that is currently of record.

The Veteran's service treatment records contain no clinical findings consistent with treatment, complaints or symptoms indicative of a psychiatric disorder.  Overall, the post-service evidence does not show that a PTSD diagnosis has been provided.  Although the evidence shows an assessment of depression, there is no medical evidence of record suggesting that the Veteran's depression manifested during, or is the result of active service.  As such, service connection for a psychiatric disorder is not warranted.

The Board has considered the lay evidence of record, including the statements of the Veteran.  The Board has no reason to question the credibility of the Veteran.  That said, medical/mental health training and credentials are required to provide a psychiatric diagnosis that can be considered competent evidence.  To date, the Veteran has not been diagnosed with PTSD, and as to his current diagnosis, the Veteran does not have the requisite training and credentials to ascertain whether symptoms are indicative of a diagnosable disorder that developed in a specific time frame.  This is a complex medical question requiring a greater degree of expertise than the Veteran has not been shown to possess.  Jandreau, supra. 

As the Veteran failed to report for the scheduled VA examination, evidence from that examination that might have brought the evidence into equipoise or outright support of the claim is absent from the record.  Therefore, as the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, including PTSD, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a psychiatric disorder, including PTSD, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


